DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/23/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “calculation unit that calculates”, “output unit that outputs”, “cut-off dose value reception unit that receives”, “current value setting unit that sets”,  “input information reception unit that receives”, and “cut-off dose value selection unit that automatically selects” in claims 1-3.
Applicant’s specification shows that the  “output unit that outputs”, “cut-off dose value reception unit that receives”, “current value that sets”, “input information reception unit that receives”, and “cut-off dose value selection unit that automatically selects” are components of a device with an unknown structure (see figure 4; paragraphs 30- 33). 
A calculation unit is disclosed as a plurality of processing devices (paragraph 59)
An input unit is disclosed as something that includes a mouse, keyboard, and touch panel (paragraph 31).
 The components “output unit that outputs”, “cut-off dose value reception unit that receives”, “current value setting unit that sets”, and “cut-off dose value selection unit that automatically selects” are not defined by Applicant’s specification. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: display unit in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 invokes 112(f). However, the structure of the output unit is not disclosed in Applicant’s specification, which makes the claim indefinite. For the purposes of compact prosecution the output unit will be considered as hardware that sends information to a device another device, such as printers, displays, or controllers. 
Claim 1, line 4 recites “in a case where”. This makes the limitation unclear because it cannot be determined if what follows the limitation is required.
Claim 1 recites “the cut-off dose value” in lines 13-14. It is not clear which dose value is being referred to as there are a plurality of cut-off dose values.  
Claims 2-5 inherit the deficiencies of claim 1 and are likewise rejected. 
Claim 2 invokes 112(f). However, the structure of the cut-off dose value reception unit and the current value setting unit are not disclosed in Applicant’s specification, which makes the claim indefinite. For the purposes of compact prosecution, the units will be interpreted as input devices that perform the claimed function.
Claim 2 recites the limitation "the selected cut-off dose value" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2, line 4 recites “in a case where”. This makes the limitation unclear because it cannot be determined if what follows the limitation is required.
Claim 2 recites “the cut-off dose value” in line 4. It is not clear which cut-off dose value is being referenced.
Claim 3 invokes 112(f). However, the structure of the cut-off dose value selection unit is not disclosed in Applicant’s specification, which makes the claim indefinite. For the purposes of compact prosecution, the cut-off dose value selection unit will be interpreted as processing device to perform the claimed function.
Claim 3 recites the limitation “the cut-off dose value” in line 6. It is not clear which dose value is being referred to as there are a plurality of cut-off dose values. 
Claim 4 recites the limitation "the dose distributions" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4, lines 3-4 recites “in a case where”. This makes the limitation unclear because it cannot be determined if what follows the limitation is required.
Claim 4 recites “a plurality of the cut-off dose values” in lines 4. It is not clear if this is a new instance or the same plurality of cut-off dose values mentioned in claim 1, line 6.
Claim 5, line 3 recites “in a case where”. This makes the limitation unclear because it cannot be determined if what follows the limitation is required.
Claim 5 recites “a plurality of the cut-off dose values” in lines 3-4. It is not clear if this is a new instance or the same plurality of cut-off dose values mentioned in claim 1, line 6.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a treatment planning procedure for radiation therapy, which can be considered as a mental process or a method of organizing human activity. This judicial exception is not integrated into a practical application because as currently written the calculation process can be considered as an abstract idea being implemented on generic computer components.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the outputting of an output unit can be considered as insignificant extra solution activity (MPEP 2106.05(g)).  

Prong One of step 2A in the 101 analysis requires that the claim recites an abstract idea, law of nature, or natural phenomenon. Claim 1 recites a calculation process which is an abstract idea.  
Prong Two of step 2A in the 101 analysis requires recitation of additional elements that integrate the abstract idea. The calculation process is implemented on a generic processing 
Claim 2 merely recites additional generic processor limitations that implement more mental processes such as selecting and setting values. No new components were added that can be considered significantly more than the abstract idea. Thus, the limitations do not add parts that can be considered significantly more than the abstract idea. 
Claim 3 recites an input unit and a selection unit. The selection unit limitation is merely a mental process implemented on a generic processor. The input unit that receives input can be considered as part of insignificant extra-solution data-gathering activity and can also be considered as well understood routine, and conventional as it merely receives data. Thus, the limitations do not add parts that can be considered significantly more than the abstract idea.
Claims 4 and 5 further expand on the mental process and recites an acquisition step performed by the calculation unit. However further expanding on a mental process and performing steps that are considered as well-understood, routine, and conventional (plan acquisition) would not be considered as significantly more than the abstract idea.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0111621 (Riker et al., hereinafter Riker).
In regards to claim 1, Riker discloses a planning system, method, and apparatus for radiation therapy (title and abstract). Riker shows in paragraphs 38-48 and the system has a treatment plan optimization computer that calculates dose distributions of treatment plans, which is a processing device. Paragraph 137 states that the calculated value of the radiation dose is displayed, which would require the presence of an output unit to display the dose values. This meets the 112 (f) limitations based on Applicant’s specification.
Note that the wherein clause of the claim appears to be a recitation of intended use of the calculation unit. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
In regards to claims 2 and 3, Riker discloses the limitations of claim 1. In addition Riker states the presence of an input device that receives user inputs (paragraph 36-41, 73; keyboards, mouse, touchscreen, etc.).  Based on the 112(f) limitations of the claim and Applicant’s specification, the processing device of Riker as noted in claim 1 would meet the setting unit and 
In regards to claims 4 and 5 Riker discloses the limitations of claim 1. Claims 4 and 5 recite and intended use of the calculation unit.  Riker discloses a processing device that meets the 112(f) limitations specified by Applicant for the calculation unit. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986.  The examiner can normally be reached on Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JOSHUA DARYL D LANNU/            Examiner, Art Unit 3791    

/CHRISTINE H MATTHEWS/            Primary Examiner, Art Unit 3791